SMITH, Judge, Pro Tern.,
specially concurring.
In the order relinquishing jurisdiction over Boswell, the district judge stated his *731reasons, as noted in our decision. It should be emphasized that the judge considered not only that Boswell had not successfully earned probation at NICI but he considered also the presentence investigation report. That report revealed a sufficient basis standing alone to justify the sentence imposed by the judge even if the court had not retained jurisdiction at the time of the initial sentencing. Accordingly, in the light of Boswell’s failure to earn a favorable recommendation from the NICI staff, arguably it would have been an abuse of discretion for the district judge to have granted Boswell probation.
In addition, as noted by the state in its brief, Boswell’s argument that the NICI evaluation committee did not afford him due process because he was not allowed to call witnesses at his evaluation hearing does not help him in this case. Even if this allegation is true, the record does not reflect any indication of what information any such witnesses would have provided if allowed to testify.
In order to establish an actual deprivation of due process, it was incumbent upon [the inmate] to make some showing that the witnesses’ testimony would have been material and favorable to his evaluation.
State v. Hanslovan, 116 Idaho 266, 268, 775 P.2d 158, 160 (Ct.App.1989).
The same goes for any witnesses’ evidence which the district judge might have heard had he allowed testimony at the time he decided to relinquish jurisdiction. No showing was made to the district judge as to who would be witnesses or what the witnesses would say at the time of any hearing which the judge might have allowed when he was considering whether to relinquish jurisdiction or to grant probation. Without such a showing, a district judge would have no basis upon which to order an evidentiary hearing. The district judge did have for consideration two affidavits from Boswell and a detailed responding affidavit from NICI Deputy Warden Dean Allen. The district judge initially granted Boswell an evidentiary hearing upon receipt of Boswell’s affidavits but changed his mind and rescinded the hearing after reviewing the deputy warden’s affidavit. Boswell’s affidavits detailed his accomplishments at NICI and the alleged error of the committee in evaluating him. The deputy warden’s affidavit discussed Boswell’s accomplishments and his failures and explained committee procedures in this case.
Boswell in seeking an evidentiary hearing under Rule 35 is requesting a remedy he has no right to receive. State v. Ditmars, 98 Idaho 472, 567 P.2d 17 (1977), cert. denied, 434 U.S. 1088, 98 S.Ct. 1284, 55 L.Ed.2d 793 (1978). While an inmate has no right under retained jurisdiction to have an evidentiary hearing before the court, the judge may choose to grant such a hearing. Id. In this case, the judge at the time of sentencing promised counsel he would hold such a hearing. When the time came for the judge to decide whether to retain jurisdiction and grant probation, upon review of the report of the evaluation committee, he at first dropped jurisdiction without having a hearing. Later, he recognized his promise and allowed counsel to orally argue the matter but no evidentiary hearing was allowed. Ultimately, the judge substantially reduced the sentence.1 By allowing oral argument, the judge fulfilled his promise.
Inasmuch as Boswell had no right to an evidentiary hearing on the expiration of the time of his retained jurisdiction and further because no presentation was made to the judge as to who would be witnesses and what they would say, the judge would certainly have no basis on which to grant an evidentiary hearing pursuant to his promise or otherwise. Also, whether an evidentiary hearing should be held on a Rule 35 motion is discretionary with the court. State v. Puga, 114 Idaho 117, 753 P.2d 1263 (Ct.App.1987).
*732In order for a district court to grant probation after retaining jurisdiction, the court would likely be more interested in what the inmate has done right rather than what the state has done wrong unless what the state has done has prevented the inmate from making a favorable showing on his own behalf. Here, we have no showing of who would relate what the inmate has done right — either at the evaluation committee hearing or before the court.
Under such circumstances, Boswell has not shown how he was harmed by any failure of the evaluation committee to allow him to present witnesses. In this regard, he was not denied due process.
Further, as stated, under the same circumstances, the district court would have no basis to grant an evidentiary Rule 35 hearing.
Accordingly, I concur.

. Upon relinquishing jurisdiction, the court may — within its discretion — reduce a sentence even without a Rule 35 motion. State v. Saisgiver, 112 Idaho 933, 736 P.2d 1387 (Ct.App.1987).